OalhoÓN, J.,
delivered the opinion of the court.
The horrible conduct of the accused, his absolute recklessness, as shown by the evidence for the state, supplied both malice and willfulness, and he was properly convicted under Code 1892, § 1315. We cannot take the view that he was not properly convicted because by the words in that statute, “for which no other penalty is prescribed,” he might have been also charged and convicted under Code 1892, § 3902, for not keeping to the right hand in a public road. He remains liable for that distinct offense under that section, and sections T022 and 1209, Code 1892, do not apply to the case at bar, there being here no specific spirit of revenge against the owner, or wanton cruelty to the horse, or any specific purpose to maliciously or mischievously injure that particular horse. The result arose out of a spirit of general abandoned deviltry, which was tantamount to willfulness as to all men and to all animals he might confront.

Affirmed.